UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:MainGate Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 6075 Poplar Ave., Suite 402, Memphis, TN38119 Telephone Number (including area code): 901-537-1866 Name and address of agent for service of process: Geoffrey P. Mavar 6075 Poplar Ave., Suite 402, Memphis, TN38119 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Memphis and state of Tennessee on the 5th day of November 2010. [NOTARY PUBLIC SEAL] MAINGATE TRUST BY /s/ Matthew G. Mead Matthew G. Mead, Trustee and President Attest: /s/ Wandra Darlene Ross Wandra Darlene Ross Commercial Loan Assistant / Notary Public
